SUMMARY ORDER
Plaintiff-appellant Neil Farbstein, proceeding pro se, challenges a June 30, 2006 judgment of the District Court dismissing with prejudice his amended complaint against defendants-appellees. Suing pursuant to 42 U.S.C. § 1983, plaintiff alleged that defendants conspired to deprive him of his civil rights, in violation of 42 U.S.C. § 1985, and neglected to prevent the same conspiracy, in violation of 42 U.S.C. § 1986. On appeal, plaintiff contends that the District Court erred in dismissing his action. Specifically, he argues that the District Court erred in holding that (1) *891there is no constitutional right to funding from the National Aeronautics and Space Administration (“NASA”) or to congressional assistance in seeking NASA funding; (2) certain NASA documents were confidential; (3) defendants were entitled to qualified immunity; and (4) plaintiff failed to establish that defendants engaged in a conspiracy to deprive him of constitutional or statutory rights. Finally, plaintiff contends that the District Court erred in citing his past pro se cases, which he maintains are irrelevant to the instant case. We assume the parties’ familiarity with the facts and procedural history of the case.
We have reviewed each of plaintiffs claims and find them to be without merit. Substantially for the reasons stated by the District Court in its thoughtful and careful order of the same date, see Farbstein v. Hanks, 05-cv-0014(JS)(MLO) (E.D.N.Y. June 6, 2006), the June 6, 2006, judgment of the District Court is AFFIRMED.